Opinion filed September 22, 2016




                                       In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-16-00097-CV
                                    ___________

      MICHAEL HOLT AND FRANCES HODGES, Appellants
                         V.
      HUNT OIL COMPANY AND JED DENSMAN, Appellees

                    On Appeal from the 118th District Court
                           Martin County, Texas
                         Trial Court Cause No. 6842


                     MEMORANDUM OPINION
      The parties to this appeal have filed in this court a joint motion to dismiss with
prejudice. The parties state that they have resolved their dispute and have agreed to
dismiss all claims. The parties request that we dismiss this appeal with prejudice
and tax costs against the party incurring the same. In accordance with the parties’
request, we dismiss this appeal. See TEX. R. APP. P. 42.1.
      The joint motion to dismiss with prejudice is granted, and the appeal is
dismissed.

September 22, 2016                                           PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.